MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                        FILED
this Memorandum Decision shall not be                               Apr 29 2016, 9:33 am

regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jeffrey A. Baldwin                                       Gregory F. Zoeller
Tyler D. Helmond                                         Attorney General of Indiana
Voyles Zahn & Paul
Indianapolis, Indiana                                    Christina D. Pace
                                                         Tyler Banks
                                                         Deputies Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Sattore E. Cooper,                                       April 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No. 29A02-
                                                         1507-CR-1000
        v.                                               Appeal from the Hamilton Circuit
                                                         Court
State of Indiana,                                        The Honorable Paul A. Felix,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No. 29C01-
                                                         1310-FB-8527



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016       Page 1 of 13
                                            Case Summary
[1]   In October of 2013, Appellant-Defendant Sattore E. Cooper was charged with

      Class B felony burglary and Class D felony theft. Cooper was also alleged to be

      a habitual offender. Cooper was subsequently found guilty of Class B felony

      burglary and not guilty of Class D felony theft. He also admitted to being a

      habitual offender.


[2]   On appeal, Cooper argues that the evidence is insufficient to sustain his

      conviction for Class B felony burglary. Concluding otherwise, we affirm.



                             Facts and Procedural History                                 1




[3]   At approximately mid-day on September 18, 2013, Gareth Evans returned to

      his residence at the Penn Circle Apartments in Carmel to eat lunch and walk

      his dog. While standing in a grassy area outside of his apartment building with

      his dog, Evans noticed a red Toyota Corolla parked directly outside the front

      door to the building. Evans observed that the Corolla appeared to be running

      and that both the driver’s side and passenger’s side windows were down. While

      still standing in the grassy area, Evans realized that he had left his cellular




      1
        We held oral argument in the instant matter at Shelbyville High School on April 14, 2016. We wish to
      thank the faculty, students, and staff of Shelbyville High School for their hospitality. We also wish to
      commend counsel on the high quality of their arguments.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016           Page 2 of 13
      telephone (“cell phone”) in his apartment and returned to his apartment to

      retrieve it.


[4]   As he made his way back to his apartment, Evans, who was aware of recent

      break-ins in the apartment complex, saw a man exit the building. This man

      was subsequently identified as Cooper. Evans became suspicious because he

      did not recognize Cooper. After retrieving his cell phone, Evans decided to

      report the Corolla and suspicious man to leasing office. As Evans left his

      apartment, he encountered Cooper on a stairwell. Evans wrote down the

      license plate number on the Corolla as he made his way to the leasing office.

      Upon arriving at the leasing office, Evans reported the suspicious individual to

      the property manager, Katie Blackburn, and asked why an unknown individual

      was in his building.


[5]   Blackburn and Joseph Bir, the maintenance supervisor, then went to Evans’s

      building. As they approached the building, Bir noted the red Corolla. Once

      inside the apartment building, Bir heard a noise that seemed to come from the

      third floor. As Bir made his way to the third floor to investigate, Bir

      encountered Cooper and another man on the stairwell. Bir bumped shoulders

      and made eye contact with Cooper, who was carrying a laptop computer.

      Cooper and his companion then ran down the stairs.


[6]   Upon arriving on the third floor, Bir observed that two of the doors had been

      opened and their frames had “pry bar marks” on them. Tr. p. 69. Bir yelled to

      Blackburn that there had been break-ins. Meanwhile, Evans, who was


      Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 3 of 13
      watching the building from the apartment complex’s clubhouse, observed

      Cooper and the other man exit the building carrying what appeared to be a flat

      screen television. Cooper and his companion then entered the Corolla and

      “sped off with the tires spinning.” Tr. p. 40.


[7]   Carmel Police Department (“CPD”) Officer Robert Harris responded to a call

      reporting a “burglary in process” at the apartment complex. Tr. p. 86. Upon

      arriving at the complex, Officer Harris entered apartment 309, which was one

      of the apartments with signs of forced entry. This apartment belonged to Chad

      Bocock. Officer Harris observed that the apartment door had been forced open,

      drawers in the bedroom had been opened, a safe located in the bedroom closet

      had been forced open and its contents spilled onto the floor, and a laptop

      computer appeared to have been removed from a docking station in the spare

      bedroom. Upon returning to his apartment, Bocock confirmed that his laptop

      computer had been taken and indicated that he had not given anyone

      permission to enter his apartment, take his laptop computer, or open his

      drawers and safe.


[8]   CPD Detective Brad Hendrick subsequently located the Corolla, which was

      registered to Hertz Avis Rental Company (“Hertz”), using the license plate

      number provided by Evans. CPD Officer Scott Pilkington processed the

      Corolla, which included taking DNA swabs from inside the vehicle. The DNA

      was later tested against an exemplar of Cooper’s DNA. While the DNA

      comparison did not produce an exact match, it could not exclude Cooper as a

      contributor.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 4 of 13
[9]    Shortly after initiating his investigation into the burglary, Detective Hendrick

       identified Cooper as a “person of interest.” Tr. p. 177. Detective Hendrick

       then compiled a photograph array which was shown to both Evans and Bir,

       each of whom identified Cooper as one of the two men they had seen at the

       apartment complex. Also, while completing the investigation into the burglary,

       John Elliot, a CPD crime-scene examiner, came to believe that the door to

       apartment 309 appeared to have been forced open through use of a “wonder

       bar.” Tr. p. 124. Elliot subsequently described the “wonder bar” as a common

       carpentry tool which is used to “pry with.” Tr. p. 124.


[10]   On October 15, 2013, Appellee-Plaintiff the State of Indiana (the “State”)

       charged Cooper with one count of Class B felony burglary and one count of

       Class D felony theft. The State also alleged that Cooper is a habitual offender.

       Cooper was tried before a jury on June 8 and 9, 2015.


[11]   Following the conclusion of Cooper’s trial, the jury found Cooper guilty of

       Class B felony burglary and not guilty of Class D felony theft. Cooper

       subsequently admitted that he is a habitual offender. The trial court sentenced

       Cooper to a term of twenty years, with ten years executed in the Department of

       Correction (“DOC”) and four years executed through the Hamilton County

       Community Corrections work release program. The remaining six years were

       suspended to probation. By virtue of Cooper’s status as a habitual offender, the

       trial court enhanced the executed portion of Cooper’s sentence by an additional

       ten years. This appeal follows.



       Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 5 of 13
                                  Discussion and Decision
[12]   On appeal, Cooper contends that the evidence is insufficient to sustain his

       conviction for Class B felony burglary.


              I. Standard of Review for Sufficiency Challenges
[13]   The Indiana Supreme Court has held that “[i]t is the fact-finder’s role, not that

       of appellate courts, to assess witness credibility and weigh the evidence to

       determine whether it is sufficient to support a conviction.” Drane v. State, 867

       N.E.2d 144, 146 (Ind. 2007). As such,

               [w]hen reviewing a challenge to the sufficiency of the evidence
               underlying a criminal conviction, we neither reweigh the
               evidence nor assess the credibility of witnesses. Wright v. State,
               828 N.E.2d 904, 905-06 (Ind. 2005). The evidence—even if
               conflicting—and all reasonable inferences drawn from it are
               viewed in a light most favorable to the conviction. Rohr v. State,
               866 N.E.2d 242, 248 (Ind. 2007). “[W]e affirm if there is
               substantial evidence of probative value supporting each element
               of the crime from which a reasonable trier of fact could have
               found the defendant guilty beyond a reasonable doubt.” Davis v.
               State, 813 N.E.2d 1176, 1178 (Ind. 2004).



       Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (first set of brackets added,

       second set of brackets in original).


[14]   It is not necessary that the evidence overcome every reasonable hypothesis of

       innocence. Drane, 867 N.E.2d at 147. “The evidence is sufficient if an

       inference may reasonably be drawn from it to support the verdict.” Id. “In

       Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 6 of 13
       essence, we assess only whether the verdict could be reached based on

       reasonable inferences that may be drawn from the evidence presented.” Baker v.

       State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in original). Further, a

       conviction can be sustained on only the uncorroborated testimony of a single

       witness, even when that witness is the victim. Bailey, 979 N.E.2d at 135 (citing

       Ferrell v. State, 565 N.E.2d 1070, 1072-73 (Ind. 1991)). The jury, acting as the

       trier-of-fact, is free to believe whomever it sees fit. See Klaff v. State, 884 N.E.2d

       272, 274 (Ind. Ct. App. 2008).


           II. Requirements to Prove Charge of Class B Felony
                                Burglary
[15]   The version of Indiana Code section 35-43-2-1 in effect in September of 2013

       provided that “[a] person who breaks and enters the building or structure of

       another person, with intent to commit a felony in it, commits burglary, a Class

       C felony.” However, the offense is a Class B felony if the building or structure

       is a dwelling. Ind. Code § 35-43-2-1. Therefore, in order to prove that Cooper

       committed Class B felony burglary, the State was required to prove that Cooper

       broke in and entered the dwelling of another with the intent to commit a felony

       therein.


            III. Sufficiency of the Evidence to Sustain Cooper’s
                  Conviction for Class B Felony Burglary
[16]   In challenging the sufficiency of the evidence to sustain his conviction for Class

       B felony burglary, Cooper raises the following claims: (1) the evidence is


       Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 7 of 13
       insufficient to prove that he participated in the burglary, and (2) that he acted

       with the requisite intent.


         A. Whether the Evidence is Sufficient to Prove that Cooper
                       Participated in the Burglary
[17]   In challenging the sufficiency of the evidence to prove that he participated in

       the burglary, Cooper argues that the evidence is insufficient to link him to the

       red Corolla and that there were “issues” with the witnesses’ identification of

       him as one of the participants in the burglary.


                                                 1. The Corolla

[18]   Cooper argues that without the Corolla, his conviction is supported only by the

       eyewitness identification of Cooper by two witnesses who “had never before

       seen” Cooper. Appellant’s Br. p. 5. Cooper asserts that the evidence fails to

       link him to the Corolla “in a way that a reasonable trier of fact could conclude

       [that] he was guilty beyond a reasonable doubt.” Appellant’s Br. p. 6. We

       disagree.


[19]   The record demonstrates the State presented evidence which linked Cooper to

       the Corolla. Both Evans and Bir provided the investigating officers with

       descriptions of the Corolla. In addition, both Evans and Bir identified Cooper

       as one of the men that they saw leave the apartment complex in the Corolla.

       Upon review, we conclude that the descriptions and identifications provided by

       Evans and Bir are sufficient to link Cooper to the Corolla. Cooper’s assertion




       Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 8 of 13
       to the contrary merely amounts to an invitation for this court to reweigh the

       evidence, which we will not do. See Bailey, 979 N.E.2d at 135.


                                   2. Alleged Issues with Identification

[20]   Cooper also argues that there were “issues” with Evans’s and Bir’s

       identifications of him as one of the participants in the burglary. In making this

       argument, Cooper points out that Bir did not recognize him as the suspect at

       trial. Cooper also asserts that Evans and Bir gave conflicting testimony as to

       whether the windows of the Corolla were fully or partially open and whether

       there was music coming from the Corolla. Cooper further asserts that because

       he was described as wearing a short-sleeved shirt on the day of the burglary,

       concealing the “wonder bar” in his shirt sleeve would not have been an option.


[21]   Initially, we note that Cooper fails to explain how his alleged inability to hide

       the “wonder bar” in his shirt sleeve impacted Evans’s and Bir’s identification of

       him as one of the participants in the burglary. Further, while Evans and Bir

       may have had conflicting memories about whether the Corolla’s windows were

       fully or partially open or whether there was music coming from the Corolla,

       both men identified Cooper from a photo array on the day after the burglary as

       one of the participants. Cooper does not challenge either of these

       identifications on appeal.


[22]   The fact that Evans and Bir had conflicting memories relating to whether the

       windows were fully or partially open and whether music was playing in the

       Corolla approximately twenty-one months after the date that the burglary


       Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 9 of 13
       occurred is of little consequence considering that both Evans and Bir

       unequivocally identified Cooper as one of the participants in the burglary the

       day after it occurred. Additionally, the fact that Bir did not recognize Cooper,

       whom he had never seen prior to the burglary, nearly two years after the

       commission of the burglary is also of little consequence given that Bir

       unequivocally identified Cooper as one of the participants in the burglary on the

       day after the burglary occurred.


[23]   The jury, acting as the trier-of-fact, was in the best position to judge Evans’s and

       Bir’s credibility. Cooper’s challenge on appeal is merely an invitation for this

       court to reassess Evans’s and Bir’s credibility and to reweigh the evidence,

       which, again, we will not do. See Bailey, 979 N.E.2d at 135.


         B. Whether the Evidence is Sufficient to Prove that Cooper
                     Acted with the Requisite Intent
[24]   Cooper also claims that the evidence is insufficient to prove that he entered

       Bocock’s apartment with the intent to commit a felony therein. In raising this

       claim, Cooper points to the fact that he was found not guilty of the theft of

       Bocock’s laptop computer. Cooper acknowledges, however, that “[t]he

       acquittal on the theft count, in and of itself, does not compel an answer to the

       sufficiency question either way” because “one can break and enter with the

       intent to commit a felony but not actually commit the felony and still be guilty

       of burglary.” Appellant’s Br. p. 7.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 10 of 13
[25]   With regard to the requisite intent, the Indiana Supreme Court has held as

       follows:


               Burglars rarely announce their intentions at the moment of entry,
               and indeed many times there is no one around to hear them even
               if they were to do so. Hence, a burglar’s intent to commit a
               specific felony at the time of the breaking and entering may be
               inferred from the circumstances. Circumstantial evidence alone
               is sufficient to sustain a burglary conviction.

               Evidence of intent need not be insurmountable, but there must be
               a specific fact that provides a solid basis to support a reasonable
               inference that the defendant had the specific intent to commit a
               felony. The evidentiary inference pointing to the defendant’s
               intent must be separate from the inference of the defendant’s
               breaking and entering. The inference of intent must not derive
               from or be supported by the inference of breaking and entering.
               In other words, the evidence must support each inference—
               felonious intent and breaking and entering—independently, and
               neither inference should rely on the other for support. This is not
               to say, however, that the same piece of evidence cannot support
               both inferences.

               Requiring independent evidence of intent is necessary to
               maintain the distinction between burglary and other criminal
               offenses involving property invasion such as criminal trespass or
               residential entry. Permitting the felonious intent element to be
               inferred from the inference of breaking and entering would
               render the intent element meaningless and read it out of the
               statute.


       Baker, 968 N.E.2d at 229-30 (internal quotations and citations omitted).


[26]   In Baker, the defendant was charged with Class B felony burglary after he broke

       into a church and, while inside the church, opened several cupboards and
       Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 11 of 13
       drawers. Id. at 228, 231. Upon review, the Indiana Supreme Court held that

       evidence demonstrating that defendant had opened several cupboards and

       drawers, standing alone, permitted a reasonable inference of the defendant’s

       felonious intent at the time of entry. Id. at 231. In reaching this holding, the

       Indiana Supreme Court explained that:

               Looking through the kitchen cupboards and drawers was not a
               necessary step in the act of breaking and entering the church. It
               was an additional act, separate and distinct from the breaking
               and entering, in which the defendant chose to engage. The
               opening of cabinets and drawers by an intruder suggests, among
               other things, that the person opening them was looking for
               something to take. From this, the jury reasonably could have
               concluded that the defendant broke and entered the church with
               an intent to commit theft.


       Id.


[27]   The facts presented in the instant matter support the reasonable inference that

       Cooper broke in and entered Bocock’s apartment with the intent to commit a

       felony, i.e., theft, therein. Again, upon entering Bocock’s apartment, Officer

       Harris observed that the apartment door had been forced open, that drawers in

       the bedroom had been opened, that a safe located in the bedroom closet had

       been forced open and its contents spilled onto the floor, and that a laptop

       computer appeared to have been removed from a docking station in the spare

       bedroom. Further, upon returning to his apartment, Bocock confirmed that his

       laptop computer had been taken and indicated that he had not given anyone



       Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 12 of 13
       permission to enter his apartment, take his laptop computer, or open his

       drawers and safe.


[28]   We find the facts presented in the instant matter to be similar to those presented

       in Baker. As such, in light of the Indiana Supreme Court’s holding in Baker, we

       conclude that Cooper’s act of looking through Bocock’s drawers, forcing open

       Bocock’s safe, and removing Bocock’s laptop computer from its docking station

       constituted additional acts that were separate and distinct from the breaking

       and entering from which the jury could reasonably infer an intent to commit

       theft.



                                               Conclusion
[29]   The evidence is sufficient to sustain Cooper’s conviction for Class B felony

       burglary. As such, we affirm the judgment of the trial court.


[30]   The judgment of the trial court is affirmed.


       Baker, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1507-CR-1000 | April 29, 2016   Page 13 of 13